IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-71,864-07


                    EX PARTE KENDRICK EARL EDWARDS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 04-DCR-039842 IN THE 400th DISTRICT COURT
                           FROM FORT BEND COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for forty-five years.

        On June 10, 2014, an order referring a motion to recuse the trial judge to the regional

presiding judge was signed by the trial court. There is no indication in the record whether the

regional presiding judge recused the trial judge or if the referral is still pending. It appears that the

habeas record has been forwarded to this Court before the court has resolved all the issues and
conducted its investigation of the allegations in the application. We remand this application to the

400th District Court of Fort Bend County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 20, 2014
Do not publish